MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                             FILED
regarded as precedent or cited before any                    Mar 21 2017, 8:32 am
court except for the purpose of establishing
                                                                  CLERK
the defense of res judicata, collateral                       Indiana Supreme Court
                                                                 Court of Appeals
estoppel, or the law of the case.                                  and Tax Court




ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Donald R. Shuler                                         Curtis T. Hill, Jr.
Barkes, Kolbus, Rife & Shuler, LLP                       Attorney General of Indiana
Goshen, Indiana
                                                         Caryn N. Szyper
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                          IN THE
    COURT OF APPEALS OF INDIANA

Tony W. Heroy,                                           March 21, 2017
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         20A05-1607-CR-1572
        v.                                               Appeal from the Elkhart Superior
                                                         Court
State of Indiana,                                        The Honorable Teresa L. Cataldo,
Appellee-Plaintiff.                                      Judge
                                                         Trial Court Cause No.
                                                         20D03-1407-FA-21



Robb, Judge.




Court of Appeals of Indiana | Memorandum Decision 20A05-1607-CR-1572 | March 21, 2017   Page 1 of 13
                               Case Summary and Issues
[1]   Following a jury trial, Tony Heroy was convicted of child molesting as a Class

      A felony and the trial court sentenced him to forty-five years executed in the

      Indiana Department of Correction. Heroy appeals his conviction and sentence,

      raising four issues for our review, which we consolidate and restate as: 1)

      whether the trial court abused its discretion in admitting evidence, 2) whether

      the evidence is sufficient to sustain his conviction, and 3) whether his sentence

      is inappropriate in light of the nature of the offense and his character.

      Concluding the trial court did not abuse its discretion in admitting evidence, the

      evidence is sufficient, and Heroy’s sentence is not inappropriate, we affirm.



                            Facts and Procedural History
[2]   In 2011, B.G. lived with her father, M.J., and step-mother, S.J., in Elkhart,

      Indiana. Heroy, B.G.’s step-uncle, also lived nearby. Over the next several

      years, B.G. often spent time at Heroy’s residence to visit with family and also

      when Heroy babysat B.G.


[3]   In July 2014, then ten-year-old B.G. spent the night at C.R’s home; C.R. is a

      member of B.G.’s extended family. B.G. explained to C.R. that Heroy had

      previously touched her several times in a sexual manner. C.R. informed S.J. of

      B.G.’s statements and S.J. contacted law enforcement.


[4]   On July 17, 2014, a child forensic interviewer from the Child and Family

      Advocacy Center interviewed B.G., which was video recorded. During the

      Court of Appeals of Indiana | Memorandum Decision 20A05-1607-CR-1572 | March 21, 2017   Page 2 of 13
      interview, B.G. stated Heroy began touching her when she was approximately

      seven or eight years old and the touching occurred at two of Heroy’s residences

      over the years. B.G. explained that, on at least one occasion, Heroy called her

      into his bedroom, positioned her on the bed, and pulled her pants and

      underwear down to her ankles. Using his hands, Heroy touched B.G.’s vagina,

      butt, and breasts, and also rubbed his penis on her butt and vagina. B.G. also

      explained that when she was nine years old, Heroy performed oral sex on her

      and she observed “white stuff” coming out of Heroy’s penis. State’s Exhibit 8

      at 17:20-17:30. B.G. estimated the touching occurred several times over the

      years, and at times, Heroy gave B.G. money and asked her to keep it a secret.


[5]   On July 22, 2014, the State charged Heroy with child molesting as a Class A

      felony. In January 2016, Heroy wrote a letter to his wife from jail describing

      B.G. as a “little c*nt” and requesting his wife find a witness who could falsely

      claim B.G. admitted to lying about Heroy’s acts. State’s Ex. 7. The letter was

      accidentally sent to Heroy’s brother and later given to law enforcement. On

      March 24, 2016, Heroy filed a motion in limine seeking to bar the State from

      admitting evidence of the letter at trial, which the trial court denied.


[6]   At trial, B.G. testified generally to the sexual encounters, but at times was

      unable to provide specific answers, citing an inability to remember. During a

      brief recess, the State attempted to refresh B.G.’s memory by having her view

      the recording of the interview. B.G. claimed the interview did not sufficiently

      refresh her recollection. The State then moved to admit the video recording of

      the interview into evidence, which the trial court granted over Heroy’s

      Court of Appeals of Indiana | Memorandum Decision 20A05-1607-CR-1572 | March 21, 2017   Page 3 of 13
      objection. The trial court also admitted the letter over Heroy’s objection. A

      jury found Heroy guilty as charged and the trial court sentenced him to forty-

      five years executed in the Department of Correction. This appeal ensued.

      Additional facts will be added as necessary.



                                Discussion and Decision
                                  I. Admission of Evidence
                                      A. Standard of Review
[7]   The admissibility of evidence is within the sound discretion of the trial

      court. Cherry v. State, 971 N.E.2d 726, 730 (Ind. Ct. App. 2012), trans. denied. A

      trial court may abuse its discretion in admitting evidence if its decision is clearly

      against the logic and effect of the facts and circumstances before the court, or if

      the court has misinterpreted the law. Id.


                                             B. The Letter
[8]   Heroy contends the trial court abused its discretion in admitting the letter.

      Specifically, he claims the probative value of the letter is substantially

      outweighed by the danger of unfair prejudice and the letter’s admission likely

      inflamed the passions of the jurors. We disagree.


[9]   Indiana Rule of Evidence 401 states evidence is relevant if it has “any tendency

      to make a fact more or less probable than it would be without the evidence . . .

      and the fact is of consequence in determining the action.” However, a trial

      court maintains the discretion to exclude relevant evidence “if its probative
      Court of Appeals of Indiana | Memorandum Decision 20A05-1607-CR-1572 | March 21, 2017   Page 4 of 13
       value is substantially outweighed by a danger of one or more of the following:

       unfair prejudice, confusing the issues, misleading the jury, undue delay, or

       needlessly presenting cumulative evidence.” Ind. Evidence Rule 403. In

       criminal prosecutions, all relevant evidence is inherently prejudicial to a

       defendant. Sanders v. State, 840 N.E.2d 319, 323 (Ind. 2006). Therefore, to

       determine whether evidence is unfairly prejudicial, “courts should look for the

       dangers that the jury will substantially overestimate the value of the evidence or

       that the evidence will arouse or inflame the passions or sympathies of the jury.”

       Bell v. State, 29 N.E.3d 137, 142 (Ind. Ct. App. 2015), trans. denied.


[10]   In the letter, Heroy describes B.G. in a vulgar manner and requests his wife find

       a witness who could claim B.G. lied about Heroy’s acts of molestation. Such

       evidence is relevant and highly probative as it indicates Heroy’s consciousness

       of guilt and intent to discredit a child victim’s testimony. Although we

       acknowledge the letter does have some prejudicial impact and the potential to

       arouse or inflame the passions of the jury, we cannot say the admission of the

       letter was unfairly prejudicial. We conclude the trial court did not abuse its

       discretion in admitting the letter.


                                           C. The Interview
[11]   Heroy contends the trial court abused its discretion in admitting a video

       recording of the interview. Specifically, he claims the interview constitutes

       inadmissible hearsay and further argues its admission violated his right to

       confront B.G. The State counters the admission of the interview falls within the


       Court of Appeals of Indiana | Memorandum Decision 20A05-1607-CR-1572 | March 21, 2017   Page 5 of 13
       recorded recollection exception to the hearsay rule and Heroy’s confrontation

       rights were not infringed upon because he had an opportunity to face B.G. and

       cross-examine her at trial. We agree with the State as to both issues and find no

       error in the admission of the interview.


                                          1. Recorded Recollection

[12]   Heroy first contends the interview is inadmissible hearsay. “Hearsay is an out-

       of-court statement offered in court to prove the truth of the matter

       asserted.” Coleman v. State, 946 N.E.2d 1160, 1168 (Ind. 2011) (citing Ind.

       Evidence Rule 801(c)). Hearsay can be admissible, however, if it falls within

       one of the exceptions delineated in Indiana Evidence Rule 803. Evid. R. 802.

       Here, the parties acknowledge the interview constitutes hearsay but dispute

       whether the interview was properly admitted under the recorded recollection

       exception, which provides that a record may be admitted into evidence if the

       record: “(A) is on a matter the witness once knew about but now cannot recall

       well enough to testify fully and accurately; (B) was made or adopted by the

       witness when the matter was fresh in the witness’s memory, and (C) accurately

       reflects the witness’s knowledge.” Evid. R. 803(5). Specifically, it appears

       Heroy only challenges the first prong, arguing B.G.’s “memory as displayed

       during her testimony should not have been considered so insufficient to warrant

       application of the recorded recollection hearsay exception.” Appellant’s Brief

       at 13.


[13]   At trial, B.G. testified generally as to how Heroy touched her vagina with his

       penis and mouth. However, B.G. was unable to answer some questions due to
       Court of Appeals of Indiana | Memorandum Decision 20A05-1607-CR-1572 | March 21, 2017   Page 6 of 13
       her inability to remember certain details of the sexual encounters and

       acknowledged having a better memory during the interview. B.G. was then

       excused from the stand, and during a brief recess, B.G. viewed the interview.

       Following the recess, the State recalled B.G. to the stand. B.G. then

       acknowledged she struggled to answer the State’s questions in her previous

       testimony due to her memory, and although reviewing the interview helped her

       remember some details, she felt the interview adequately described details of the

       events she still could not remember. She further explained her statements

       during the interview were truthful. The State then moved to admit a redacted

       portion of the interview, which the trial court allowed over Heroy’s objection.


[14]   We conclude the interview was properly admitted under the recorded

       recollection exception to the hearsay rule. B.G. clearly could not recall some

       specific details of Heroy’s acts. During the interview and at trial, B.G. noted

       the statements she made in the interview were truthful. In addition, she

       acknowledged the interview provided a level of detail she could not fully

       provide at the time of trial. We further note her testimony pertaining to the

       events she could recall at the time of trial were consistent with the statements

       she made during the interview. We conclude the interview pertained to a

       matter B.G. once knew about but could not remember well enough to

       accurately and fully recall at trial. See Horton v. State, 936 N.E.2d 1277, 1283

       (Ind. Ct. App. 2010) (finding the admission of a videotaped interview under the

       recorded recollection exception to the hearsay rule was proper in light of the

       fact the child victim could not recall “some specific details” during live


       Court of Appeals of Indiana | Memorandum Decision 20A05-1607-CR-1572 | March 21, 2017   Page 7 of 13
       testimony, the victim’s statements at trial were consistent with the statements

       made during the interview, and the victim timely adopted the statements made

       during the interview as accurate), summarily aff’d on this ground, 949 N.E.2d 346

       (Ind. 2011).


                                          2. Confrontation Clause

[15]   Heroy also contends the admission of the interview into evidence violated the

       Confrontation Clauses of the United States and Indiana Constitutions.

       Specifically, he claims the vast majority of evidence showing his culpability

       stemmed from the admission of the interview, and because the interview

       occurred nearly a year and one-half prior to trial, he was deprived of a genuine

       opportunity to cross-examine B.G. We disagree.


[16]   The Sixth Amendment to the United States Constitution guarantees that, “In

       all criminal prosecutions, the accused shall enjoy the right . . . to be confronted

       with the witnesses against him . . . .” Similarly, Article 1, Section 13 of the

       Indiana Constitution guarantees that, “In all criminal prosecutions, the accused

       shall have the right . . . to meet the witnesses face to face . . . .” However, in

       the event a declarant is unable to recall certain events during live testimony, the

       Confrontation Clause is satisfied as long as the declarant is available for cross-

       examination. Fowler v. State, 829 N.E.2d 459, 464 (Ind. 2005), cert. denied, 547
U.S. 1193 (2006). Stated differently, “if the declarant ‘appears for cross-

       examination at trial,’—sometimes treated as equivalent to ‘available’—the

       opportunity for cross-examination on the witness stand is sufficient for purposes

       of the Confrontation Clause.” Id. Here, B.G. testified at trial, Heroy had an
       Court of Appeals of Indiana | Memorandum Decision 20A05-1607-CR-1572 | March 21, 2017   Page 8 of 13
       opportunity to face B.G., and B.G. was subject to cross-examination before and

       after the interview was admitted into evidence. Heroy’s argument fails.


                              II. Sufficiency of the Evidence
                                       A. Standard of Review
[17]   When reviewing the sufficiency of the evidence needed to support a criminal

       conviction, we neither reweigh the evidence nor judge witness

       credibility. Smart v. State, 40 N.E.3d 963, 966 (Ind. Ct. App. 2015). Rather, we

       consider only the evidence supporting the judgment and any reasonable

       inferences arising from such evidence. Id. We will affirm a conviction unless

       “no reasonable fact-finder could find the elements of the crime proven beyond a

       reasonable doubt.” Drane v. State, 867 N.E.2d 144, 146-47 (Ind.2007) (citation

       omitted).


                                          B. Child Molesting
[18]   Heroy contends the evidence is insufficient to support his conviction for child

       molesting. To prove Heroy committed child molesting as a Class A felony as

       charged, the State was required to prove Heroy, being a person of at least

       twenty-one years of age, performed or submitted to sexual intercourse or

       deviate sexual conduct with B.G., a child under the age of fourteen. Ind. Code

       § 35-42-4-3(a) (2007). “‘Deviate sexual conduct’ means an act involving: (1) a

       sex organ of one (1) person and the mouth or anus of another person; or (2) the

       penetration of the sex organ or anus of a person by an object.” Ind. Code § 35-

       31.5-2-94 (2012).

       Court of Appeals of Indiana | Memorandum Decision 20A05-1607-CR-1572 | March 21, 2017   Page 9 of 13
[19]   At the outset, we note B.G.’s testimony establishes Heroy performed deviate

       sexual conduct when he performed oral sex on her and the uncorroborated

       testimony of a victim or eyewitness is sufficient to sustain a conviction. See

       Hubbard v. State, 719 N.E.2d 1219, 1220 (Ind. 1999). Heroy acknowledges this

       point, see Appellant’s Br. at 26, but contends the doctrine of incredible dubiosity

       dictates his conviction cannot stand. The incredible dubiosity rule allows a

       reviewing court to “impinge on the jury’s responsibility to judge the credibility

       of the witnesses only when it has confronted inherently improbable testimony

       or coerced, equivocal, wholly uncorroborated testimony . . . .” Moore v.

       State, 27 N.E.3d 749, 755 (Ind. 2015) (citations and internal quotation marks

       omitted). In other words, “Application of this rule is rare and the standard to

       be applied is whether the testimony is so incredibly dubious or inherently

       improbable that no reasonable person could believe it.” Love v. State, 761
N.E.2d 806, 810 (Ind. 2002). In Moore, our supreme court described the

       appropriate scope of the rule, which requires: “1) a sole testifying witness; 2)

       testimony that is inherently contradictory, equivocal, or the result of coercion;

       and 3) a complete absence of circumstantial evidence.” 27 N.E.3d at 756. If all

       three factors are not present, application of the incredible dubiosity rule is

       precluded. Id. at 758.


[20]   Here, we note Heroy does not point to any portion of the record showing

       B.G.’s testimony was inherently contradictory, equivocal, or the result of

       coercion. Instead, Heroy claims B.G., during the interview and at trial, was

       unable to confidently say when the acts of molestation occurred. What Heroy

       Court of Appeals of Indiana | Memorandum Decision 20A05-1607-CR-1572 | March 21, 2017   Page 10 of 13
       fails to acknowledge, however, is the fact he molested B.G., a young child, on

       several occasions over an extended period of time. In light of these

       circumstances, B.G.’s inability to consistently and specifically identify when the

       acts occurred does not make her testimony incredibly dubious. We decline

       Heroy’s request to apply the doctrine of incredible dubiosity and conclude the

       State presented sufficient evidence to sustain Heroy’s conviction for child

       molesting as a Class A felony.


                           III. Inappropriateness of Sentence
[21]   Indiana Appellate Rule 7(B) provides, “The Court may revise a sentence

       authorized by statute if, after due consideration of the trial court’s decision, the

       Court finds that the sentence is inappropriate in light of the nature of the offense

       and the character of the offender.” The defendant bears the burden of

       persuading this court his or her sentence is inappropriate. Childress v. State, 848
N.E.2d 1073, 1080 (Ind. 2006). Whether we regard a sentence as inappropriate

       turns on “the culpability of the defendant, the severity of the crime, the damage

       done to others, and myriad other factors that come to light in a given

       case.” Cardwell v. State, 895 N.E.2d 1219, 1224 (Ind. 2008). The principal role

       of appellate review is to “leaven the outliers,” not achieve the perceived

       “correct” result in each case. Id. at 1225.


[22]   The advisory sentence is the starting point the legislature selected as an

       appropriate sentence for the crime committed. Anglemyer v. State, 868 N.E.2d
482, 494 (Ind. 2007), clarified on reh’g, 875 N.E.2d 218 (Ind. 2007). Here, Heroy


       Court of Appeals of Indiana | Memorandum Decision 20A05-1607-CR-1572 | March 21, 2017   Page 11 of 13
       was convicted of child molesting as a Class A felony. A person convicted of a

       Class A felony shall be imprisoned for a fixed term of between twenty and fifty

       years, with the advisory sentence being thirty years. Ind. Code § 35-50-2-4(a).

       The trial court sentenced Heroy to forty-five years executed in the Department

       of Correction.


[23]   As to the nature of the offense, we note Heroy took advantage of B.G. several

       times over an extended period of time, all while he was in a position of trust,

       care, and authority over her. In addition, Heroy gave B.G. money after several

       sexual encounters and requested she keep the encounters a secret. As to

       Heroy’s character, we note he attempted to avoid responsibility for his conduct

       by requesting his wife find a witness who would falsely claim B.G. fabricated

       the acts of molestation. Also in the letter, Heroy described B.G., his niece, as a

       “little c*nt.” State’s Ex. 7. Although these prior two points speak greatly to

       Heroy’s character, we further note Heroy has been convicted of at least three

       prior crimes, including child abuse, and has violated probation on two

       occasions. We conclude Heroy’s sentence is not inappropriate in light of the

       nature of the offense and his character.



                                               Conclusion
[24]   We conclude the trial court did not abuse its discretion in admitting evidence,

       the evidence is sufficient to sustain Heroy’s conviction, and Heroy’s sentence is

       not inappropriate. Accordingly, we affirm.



       Court of Appeals of Indiana | Memorandum Decision 20A05-1607-CR-1572 | March 21, 2017   Page 12 of 13
[25]   Affirmed.


       Kirsch, J., and Barnes, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 20A05-1607-CR-1572 | March 21, 2017   Page 13 of 13